Citation Nr: 1449854	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1985 to July 1991 and from January 1995 to October 1995, and had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO) that also continued a denial of service connection for a low back disability.  An August 2014 rating decision granted service connection for low back degenerative disc disease.  Therefore, that issue is no longer before the Board. 

As will be discussed below, the Veteran's claim was originally developed and adjudicated strictly as a claim of service connection for the psychiatric diagnosis of PTSD.  Because the record suggests there may be additional psychiatric diagnoses, and in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.

First, in a statement received in September 2010, the Veteran stated that he was receiving Social Security Administration (SSA) disability benefits.  Medical records considered in connection with an SSA determination are constructively of record and must be secured.  The record does not show that SSA records have been sought.  Therefore, development for such records is necessary. 

Second, the RO requested and received some service personnel and treatment records.  However, a June 2010 response stated that "standard source document(s) are not available," but did not provide any details, and the Veteran was not notified as to the unavailability of any portion of his service record.  The Veteran subsequently submitted some service personnel records that are not among those received from the service department, including a May 1988 letter of appreciation regarding participation in classified activities and an October 1996 Aircraft Commander's Report on Crew Member, suggesting that the records obtained through official channels are incomplete and that further records may be outstanding.  

The Board also notes that those service treatment records associated with the record indicate, briefly, that the Veteran was treated by mental health services between November 1988 and March 1989, pursuant to his commander's direction, for an unspecified "probable occupational problem" noted to be in the line of duty and requiring restriction from weapons.  There are no service personnel records associated with the record that reflect this event.  On remand, exhaustive development to obtain complete service personnel and treatment records is required, and the Veteran must be notified if there is any indication that such records available through official sources are incomplete.

Third, in January 2010, the RO made a formal finding that it lacked sufficient information to verify the claimed stressors because the Veteran did not provide a requested PTSD questionnaire and service personnel records did not show he was awarded a decoration connoting combat.  However, in September 2010, the Veteran provided a list of claimed stressors, to include: being present during a 1986 Titan 34D missile explosion at Vandenberg Air Force Base (AFB); serving from 1986 to 1988 on the Emergency Services and Hostage Negotiations Teams at Vandenberg AFB; in 1987, arriving on the scene of a motor vehicle accident (MVA) as a first responder and finding a friend seriously injured; also in 1987, responding to an MVA in which a newborn infant was killed; being present in late 1998 during a gang-related drive-by shooting at Nellis AFB; being involved in classified incidents in Honduras during March or April 1990; receiving the Outstanding Unit Award with Valor Device while deployed in August 1990; in November 1990, witnessing a public beheading while on a detail in Saudi Arabia; being involved in a near firefight with allied troops while deployed in Saudi Arabia; providing an armed escort along a road lined with enemy corpses; witnessing deaths on television during air strikes; guarding an aircraft from armed Haitians in 1995; speaking with Rwandan Refugees; and escorting military remains on aircraft.  Some of these stressors are eminently verifiable.  The Veteran also submitted newspaper articles regarding an April 1990 ambush near Tegucigalpa, Honduras, that resulted in wounded American servicemen and an article, in which he is quoted, regarding honor guard duties for repatriated remains from Southeast Asia.  [The Board observes that some of the claimed stressor events appear to have occurred during the Veteran's Reserve service, active duty periods of which would need to be verified to establish line of duty.]

The RO responded to the Veteran in a January 2011 letter, stating that he had not provided enough details to verify any of the claimed stressors and not clearly indicated which he believed caused his PTSD.  However, the Board notes that the Veteran provided dates (including at least the year, and, in several cases, the month) and locations for most of the asserted stressors, and clearly stated that he was providing a list of events during his military service that were related to his PTSD.  While the Veteran noted, in his March 2011 substantive appeal, that he had already provided the requested information, the RO took no further steps to verify the alleged stressors.  Given how critical verification of a stressor is to substantiation of the Veteran's claim, further development for verification of the alleged stressors in service is required.

Finally, the Board finds that the July 2011 VA examination is inadequate for rating purposes.  The examiner stated that those stressors not related to the Veteran's deployment to the Middle East (August 1990 to April 1991) did not meet the stressor criterion A for PTSD, but did not explain why or discuss which stressors were considered.  Notably, some of the alleged stressors involved human casualties or imminent danger (or aftereffects).  The examiner further stated that those stressors related to the deployment "appear to fall short of the nature and severity of stressors expected to have a high probability of resulting in PTSD," but did not provide a rationale for that assessment.  Additionally, the examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria, but did not indicate what criteria were not met.  Thus, to the extent that the examination addressed PTSD, in particular, it is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Furthermore, in Clemons, the Court held, in essence, that (with certain exceptions, none here applicable) the scope of a claim of service connection for a psychiatric disability encompasses all psychiatric diagnoses shown by the record, and is not limited by the characterization of the disability in the Veteran's claim.  The record reflects diagnoses of psychiatric disabilities other than PTSD (e.g., depression and anxiety disorder), and a letter from the Veteran's wife suggests that the Veteran's orthopedic disabilities, some of which are service-connected, may aggravate his depression.  The examiner did not comment on the additional diagnoses of record, nor did she comment on the documented 1988-1989 mental health treatment in service.  Thus, the examination is also inadequate regarding psychiatric diagnoses other than PTSD, which under Clemons must be considered.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record from SSA benefits complete copies of their decision awarding the Veteran disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained.

2. The AOJ should conduct exhaustive development to secure for association with the record copies of the Veteran's complete service personnel file and complete service treatment records, to specifically include any records related to the incident documented in November 1988 service treatment records and his claimed stressors (detailed below).  If such records are unavailable, the Veteran should be so notified.
3.  After the above development is completed, the AOJ should also arrange for exhaustive development to verify each of the Veteran's accounts of stressor events, to include: in 1986, a Titan 34D missile explosion at Vandenberg AFB; 1986 to 1988 service on the Emergency Services and Hostage Negotiations Teams at Vandenberg AFB; in 1987, responding to MVAs in which a friend was injured and an infant killed; in late 1998, witnessing a drive-by shooting at Nellis AFB; in March or April 1990, participating in classified assignments in Honduras (where events included an ambush in which service members were injured); in August 1990, receiving the Outstanding Unit Award with Valor Device; in November 1990, witnessing a public beheading while on a detail in Saudi Arabia; while deployed in Saudi Arabia, being involved in a near firefight with allied troops, providing armed escort along a road lined with enemy corpses, and witnessing deaths on television during air strikes; in 1995, guarding an aircraft from armed Haitians and speaking with Rwandan Refugees; and performing honor guard duties for remains repatriated from Southeast Asia.  

Where the information of record, to include that obtained pursuant to the development ordered above, is insufficient to corroborate any stressor, the Veteran should be notified of the specific information that is needed [to allow for verification] with respect to each such stressor and afforded opportunity to respond.  The AOJ should then make formal findings for the record assessing whether each of his alleged stressor events is corroborated, to include, with respect of any event occurring during Reserve service, whether such occurred in line of duty (while the Veteran was on ACDUTRA/INACDUTRA).  If any development in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

4.  After the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist (other than the one who examined him in July 2011) to ascertain the nature and likely etiology of his psychiatric disability.  The Veteran's record (to specifically include this remand and the AOJ's formal finding of what (if any) stressor event(s) is/are corroborated) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD based on a corroborated stressor event (if any is found by the AOJ) or on a fear of terrorist or hostile activity in service?  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

(b) As to each acquired psychiatric disability other than PTSD diagnosed, please indicate whether such entity is at least as likely as not (a 50 % or better probability) related to the Veteran's military service/events or manifestations noted therein, to include consideration of the documented 1988-1989 mental health treatment, or was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by a service-connected disability?

(c)  If the opinion of the examiner is that a psychiatric disability was not incurred in/caused by service or caused by a service-connected disability, but was aggravated by a service-connected disability, the examiner should specify, to the extent possible, the degree of psychiatric disability that resulted from such aggravation (i.e., identify the baseline level of severity of the psychiatric disability before the aggravation occurred, and the level of severity of the psychiatric disability after aggravation was completed).

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  The RO should then review the record and readjudicate the claim, to encompass all psychiatric diagnoses (in accordance with Clemons).  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

